PER CURIAM.
We agree with the State that the trial court incorrectly denied Tyrone Williams’ motion to supplement his original Rule 3.850 motion as untimely. However, the trial court was correct to dismiss the motion to supplement insofar as it did not contain the required oath. We therefore affirm and remand to allow Tyrone Williams thirty days within which to file a properly sworn motion which addresses those specific issues originally set forth by the trial court in its June 12, 2001 order.1
Cause remanded.

. That order denied Williams' Rule 3.850 petition without prejudice to file a supplemental motion properly alleging prejudice and/or whether his trial counsel failed to identify and interview witnesses.